Case 5:20-cr-00234-SLP Document 60-3 Filed 02/05/21 Page 1 of 6




               EXHIBIT
                  3
                  Case 5:20-cr-00234-SLP Document 60-3 Filed 02/05/21 Page 2 of 6


Thomas, Jane

From:                Farrior, William (USAOKW) <William.Farrior@usdoj.gov>
Sent:                Tuesday, January 19, 2021 4:22 PM
To:                  Blanco, Mayling C.; Ortiz, Carlos; Dillon, Matthew (USAOKW)
Cc:                  Stevenson, Lacey; Bob Wyatt; Lawler, William; Wright, Shawn M.; Thomas, Jane
Subject:             RE: Lu and Liu - Scheduling Order and Discovery
Attachments:         Liu_Lu Proposed Scheduling Order v. 2 to LL.docx


Hello,

Thank you for the email.

I tried to respond to your comments below. I quoted your email in blue. My comments are in red.

We received your second production of electronic data. It appears that the two recent productions of electronic data is
all in raw form.

        The data is as described in the attached cover letters. Thus, the folders identified in the first cover letter contain
processed data.

Can you kindly clarify for us: (1) whether the government is done with the production of electronically stored
information;

         We are done with production of ESI from seized devices.

and (2) if and when we can expect processed data, as I thought the government referenced during the court
conference.

          You have the data that we have processed. We remain willing to provide more processed data as a courtesy,
should you so request. I do not have a time frame for any additional courtesy productions. Additionally, we remain
willing to suggest ways for you to quickly access raw data using free programs. Also, I am told there is a way to boot
devices from the images on the hard drive allowing you to access the material. We are willing to assist you in trying to
do that, if necessary.

These inquiries are relevant to the schedule in this matter, so we will need a response before we can finalize the
proposed scheduling order.

On behalf of Lu and Liu, please see attached joint proposed discovery order per yesterday’s court conference. In
addition, we want to confirm that the discovery referenced in the order includes, at a minimum and regardless of how
maintained (electronic or hard copies), the following:
    all items seized from the Defendants, including during the execution of a search warrant on their home on May
        29, 2020;

         To my knowledge you have everything, except a portion of the hard copy documents. Given your urgency in
         seeing those, we will make them available for you to inspect and copy at your convenience. Please let us know
         when you intend to do that so that we can try to have an agent present.




                                                              1
                 Case 5:20-cr-00234-SLP Document 60-3 Filed 02/05/21 Page 3 of 6

       all items obtained from any third‐party to this matter including employees/students at the University of
        Oklahoma (including the from the grants department or any academic department or lab), financial institutions,
        email service providers, and the State of Oklahoma (including State funded or managed programs);

        Going back over this, we identified one OU subpoena return that was not yet produced. I am attempting to
        produce those materials to you today.

       all items from any government entity (foreign or domestic) including: (i) the Federal Bureau of Investigation
        (“FBI”), (ii) the Department of Energy (“DOE”), (iii) the National Institutes of Health (“NIH”), (iv) Small Business
        Administration ("SBA"), including the Small Business Technology Transfer ("STTR") and Small Business Innovation
        Research ("SBIR") programs, (v) the Department of the Treasury, including its Automated Standard Application
        for Payment (“ASAP”) system as well as from the ASAP.gov website, and (vi) the National Science Foundation
        (“NSF”); and

        I know of no additional documents from the listed entities, except NSF. We have some NSF documents that we
        are producing to you today. NSF additionally has a production from OU that we have requested from them.

       all items required to be disclosed pursuant to Rule 16 and Brady v. Maryland, 373 U.S. 83 (1963) and/or
        delineated in Liu’s counsel letter of December 2020. We specifically call your attention to any information or
        witnesses that may be helpful to the defendant’s case or exculpatory as specifically set forth in those letters.

        We believe we are incompliance with our constitutional obligations and intend to abide by the scheduling order
        regarding disclosures.

Please see the attached draft with our proposed changes. Please let me know what questions you have.

Will Farrior
405-553-8754

From: Blanco, Mayling C. <mayling.blanco@nortonrosefulbright.com>
Sent: Friday, January 15, 2021 4:32 PM
To: Farrior, William (USAOKW) <wfarrior@usa.doj.gov>; Ortiz, Carlos <Cortiz@mwe.com>; Dillon, Matthew (USAOKW)
<MDillon@usa.doj.gov>
Cc: Stevenson, Lacey <lacey.stevenson@nortonrosefulbright.com>; Bob Wyatt <bobwyatt@wyattlaw.com>; Lawler,
William <WLawler@BlankRome.com>; Wright, Shawn M. <Wright@BlankRome.com>; Thomas, Jane
<JThomas@BlankRome.com>
Subject: Lu and Liu ‐ Scheduling Order and Discovery

Hi Will –

We received your second production of electronic data. It appears that the two recent productions of electronic data is
all in raw form. Can you kindly clarify for us: (1) whether the government is done with the production of electronically
stored information; and (2) if and when we can expect processed data, as I thought the government referenced during
the court conference. These inquiries are relevant to the schedule in this matter, so we will need a response before we
can finalize the proposed scheduling order.

On behalf of Lu and Liu, please see attached joint proposed discovery order per yesterday’s court conference. In
addition, we want to confirm that the discovery referenced in the order includes, at a minimum and regardless of how
maintained (electronic or hard copies), the following:
    all items seized from the Defendants, including during the execution of a search warrant on their home on May
        29, 2020;

                                                             2
                   Case 5:20-cr-00234-SLP Document 60-3 Filed 02/05/21 Page 4 of 6

         all items obtained from any third‐party to this matter including employees/students at the University of
          Oklahoma (including the from the grants department or any academic department or lab), financial institutions,
          email service providers, and the State of Oklahoma (including State funded or managed programs);
         all items from any government entity (foreign or domestic) including: (i) the Federal Bureau of Investigation
          (“FBI”), (ii) the Department of Energy (“DOE”), (iii) the National Institutes of Health (“NIH”), (iv) Small Business
          Administration ("SBA"), including the Small Business Technology Transfer ("STTR") and Small Business Innovation
          Research ("SBIR") programs, (v) the Department of the Treasury, including its Automated Standard Application
          for Payment (“ASAP”) system as well as from the ASAP.gov website, and (vi) the National Science Foundation
          (“NSF”); and
         all items required to be disclosed pursuant to Rule 16 and Brady v. Maryland, 373 U.S. 83 (1963) and/or
          delineated in Liu’s counsel letter of December 2020. We specifically call your attention to any information or
          witnesses that may be helpful to the defendant’s case or exculpatory as specifically set forth in those letters.

Kindly confirm.

Please let us know if you’d like to confer on either topic further on a call.

Thanks.
Mayling

Mayling C. Blanco | Partner
Norton Rose Fulbright US LLP
Tel +1 212 318 3340 | Fax +1 212 318 3400
mayling.blanco@nortonrosefulbright.com

From: Farrior, William (USAOKW) [mailto:William.Farrior@usdoj.gov]
Sent: Thursday, January 14, 2021 3:19 PM
To: Ortiz, Carlos <Cortiz@mwe.com>; Blanco, Mayling C. <mayling.blanco@nortonrosefulbright.com>; Dillon, Matthew
(USAOKW) <Matthew.Dillon@usdoj.gov>
Cc: Stevenson, Lacey <lacey.stevenson@nortonrosefulbright.com>; Bob Wyatt <bobwyatt@wyattlaw.com>; Lawler,
William <WLawler@BlankRome.com>; Wright, Shawn M. <Wright@BlankRome.com>; Thomas, Jane
<JThomas@BlankRome.com>
Subject: RE: Liu ‐ DPPA Letter

Carlos,

Do you want to send us your proposed order? Then we can get back to you.

Thanks,

Will Farrior
405-553-8754

From: Ortiz, Carlos <Cortiz@mwe.com>
Sent: Thursday, January 14, 2021 1:54 PM
To: Farrior, William (USAOKW) <wfarrior@usa.doj.gov>; Blanco, Mayling C. <mayling.blanco@nortonrosefulbright.com>;
Dillon, Matthew (USAOKW) <MDillon@usa.doj.gov>
Cc: Stevenson, Lacey <lacey.stevenson@nortonrosefulbright.com>; Bob Wyatt <bobwyatt@wyattlaw.com>; Lawler,
William <WLawler@BlankRome.com>; Wright, Shawn M. <Wright@BlankRome.com>; Thomas, Jane
<JThomas@BlankRome.com>
Subject: RE: Liu ‐ DPPA Letter


                                                               3
                        Case 5:20-cr-00234-SLP Document 60-3 Filed 02/05/21 Page 5 of 6

Hi All,

Per the court’s order, please let us know when your availability to meet and confer as soon as possible.

Best,
Carlos
CARLOS F. ORTIZ
Partner
McDermott Will & Emery LLP 340 Madison Avenue, New York, NY 10173-1922
Tel +1 212 547 5566 | Mobile +1 732 991 1076 | Email cortiz@mwe.com
Website | vCard | Twitter | LinkedIn



From: Farrior, William (USAOKW) <William.Farrior@usdoj.gov>
Sent: Wednesday, January 13, 2021 1:33 PM
To: Blanco, Mayling C. <mayling.blanco@nortonrosefulbright.com>; Dillon, Matthew (USAOKW)
<Matthew.Dillon@usdoj.gov>
Cc: Ortiz, Carlos <Cortiz@mwe.com>; Stevenson, Lacey <lacey.stevenson@nortonrosefulbright.com>; Bob Wyatt
<bobwyatt@wyattlaw.com>; Lawler, William <WLawler@BlankRome.com>; Wright, Shawn M.
<Wright@BlankRome.com>; Thomas, Jane <JThomas@BlankRome.com>
Subject: RE: Liu ‐ DPPA Letter

[ External Email ]
Hello,

We do not object to the entry of a DDPA order. We propose the following language:

Pursuant to Rule 5(f), the court confirms the United States’ continuing duty to disclose material evidence which is
favorable to the defendant as required by Brady v. Maryland, 373 U.S. 83 (1963), and its progeny. If the court finds that
the government has failed to comply with this obligation, the court may, as appropriate, order the production of such
information; grant a continuance; impose evidentiary and other appropriate sanctions, such as requiring additional
discovery training; order a new trial; or, in extreme cases, dismiss charges.

Please let us know if you’d like to discuss. Thanks,

Will Farrior
405-553-8754

From: Blanco, Mayling C. <mayling.blanco@nortonrosefulbright.com>
Sent: Wednesday, January 13, 2021 11:13 AM
To: Farrior, William (USAOKW) <wfarrior@usa.doj.gov>; Dillon, Matthew (USAOKW) <MDillon@usa.doj.gov>
Cc: Carlos F. Ortiz (cortiz@mwe.com) <cortiz@mwe.com>; Stevenson, Lacey
<lacey.stevenson@nortonrosefulbright.com>; Bob Wyatt <bobwyatt@wyattlaw.com>; Lawler, William
<WLawler@BlankRome.com>; Wright, Shawn M. <Wright@BlankRome.com>; Thomas, Jane
<JThomas@BlankRome.com>
Subject: Liu ‐ DPPA Letter

Hi Will and Matt –
I hope well. First, confirming that we received the data that you sent over and thank you for that.

Second, in light of tomorrow’s conference we wanted to advise you that we will be filing the attached letter. We are
happy to confer further on the topic to the extent you find that helpful. Please let us know your position so that we may
file our letter as early as practical for the Court’s convenience.
                                                            4
                   Case 5:20-cr-00234-SLP Document 60-3 Filed 02/05/21 Page 6 of 6


Thanks,
Mayling

Mayling Blanco | Partner
Norton Rose Fulbright US LLP
1301 Avenue of the Americas, New York, New York 10019-6022, United States
Tel +1 212 318 3340 | Fax +1 212 318 3400
mayling.blanco@nortonrosefulbright.com

NORTON ROSE FULBRIGHT
Law around the world
nortonrosefulbright.com


CONFIDENTIALITY NOTICE: This email, including any attachments, is confidential and may be privileged. If you are not
the intended recipient please notify the sender immediately, and please delete it; you should not copy it or use it for any
purpose or disclose its contents to any other person. Norton Rose Fulbright entities reserve the right to monitor all email
communications through their networks.

Norton Rose Fulbright Australia, Norton Rose Fulbright LLP, Norton Rose Fulbright Canada LLP, Norton Rose Fulbright
South Africa Inc and Norton Rose Fulbright US LLP are separate legal entities and all of them are members of Norton
Rose Fulbright Verein, a Swiss verein. Norton Rose Fulbright Verein helps coordinate the activities of the members but
does not itself provide legal services to clients. Details of each entity, with certain regulatory information, are available at
nortonrosefulbright.com.




*******************************************************************************************************************
This message is a PRIVATE communication. This message and all attachments are a private communication sent by a
law firm and may be confidential or protected by privilege. If you are not the intended recipient, you are hereby notified
that any disclosure, copying, distribution or use of the information contained in or attached to this message is strictly
prohibited. Please notify the sender of the delivery error by replying to this message, and then delete it from your system.
Our Privacy Policy explains how we may use your personal information or data and any personal information or data
provided or made available to us. Thank you.
*******************************************************************************************************************

Please visit http://www.mwe.com/ for more information about our Firm.




                                                                5
